Citation Nr: 0841050	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-29 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for service-connected residuals of status post 
excision of scrotal cysts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The July 2006 rating decision found 
that, although the evidence did not show symptoms of 
disability that even met the criteria for a 10 percent 
rating, the 10 percent disability rating would be continued 
because it was protected because it has been in effect from 
February 1979, which is more than 20 years.  

In July 2007 the veteran testified at a hearing before a 
Decision Review Officer (DRO) at the Indianapolis, Indiana 
RO.  A transcript of the hearing testimony is in the claims 
file. 

The record reveals that the veteran was scheduled for an 
April 2008 hearing before a Veterans Law Judge at the Board's 
Central Offices in Washington, DC.  The veteran did not 
appear for his hearing.  Accordingly, the veteran's claim 
will be considered without the benefit of such hearing.  

The veteran's July 2007 DRO testimony and September 2007 
substantive appeal mention lumps on his testicles which cause 
pain.  His September 2007 substantive appeal also mentions 
depression secondary to his service-connected residuals of 
tender scrotal cysts, post excision, and testicular pain.  A 
review of the record raises the issues of service connection 
related to his painful scrotal lumps (possibly epididymitis) 
and service connection for depression secondary to his 
service-connected residuals of tender scrotal cysts, post 
excision.  These issues, however, are not currently developed 
or certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  




FINDING OF FACT

The veteran's service-connected residuals of status post 
excision of scrotal cysts
has for the period of increased rating claim been 2.5 
centimeters by .2 centimeters large.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected residuals of status post excision of 
scrotal cysts have not been met for any period of increased 
rating claim.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.73, 4.115b, 4.118, Diagnostic Codes 5326, 7525, 
7801-7805 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has determined that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 
(1999)).  As the factual findings in this case do not show 
distinct time period where the veteran's disability exhibited 
symptoms that would warrant different ratings, staged ratings 
are not warranted.

The veteran's service-connected residuals of status post 
excision of have been rated as 10 percent disabling.  The 10 
percent disability rating is protected because it has been in 
effect from February 1979, which is more than 20 years.  
While the May 1979 rating decision initially indicated that 
the 10 percent rating for residuals was being assigned using 
Diagnostic Codes (DC) 7899-7804, a hand-written alteration 
reflects that the residuals were rated under Diagnostic Codes 
5326-7525.  Subsequent rating decisions continuing the 10 
percent disability rating reflect continued use of Diagnostic 
Codes 5326-7525 until the July 2006 rating decision on appeal 
changed the use of Diagnostic Codes to 7899-7804.  

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  Scars that are 
superficial, do not cause limited motion, and cover area of 
144 inches or more are given a compensable rating under 
Diagnostic Code 7802.  Unstable superficial scars are rated 
under Diagnostic Code 7803.  An unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.  Superficial scars that are painful on 
examination are rated under Diagnostic Code 7804.  Diagnostic 
Code 7804 stipulates that a 10 percent disability evaluation 
will be warranted with evidence that a superficial service-
connected scar is painful on examination.  Diagnostic Code 
7805 provides that other scars are rated on limitation of 
function of the affected part.  A deep scar is one associated 
with underlying soft tissue damage, and a superficial scar is 
one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Codes 7801- 7805 (2008).

The Rating Schedule provides a maximum schedular 10 percent 
rating for extensive muscle hernia, without other injury to 
the muscle.  38 C.F.R. § 4.73, Diagnostic Code 5326.  
Diagnostic Code 7525 provides that chronic epididymo-orchitis 
is rated under the criteria for urinary tract infections.  
See 38 C.F.R. § 4.115b.  

The rating criteria for urinary tract infection provide a 10 
percent rating for long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management.  A 30 percent rating is provided for 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times/year), and/or 
requiring continuous intensive management.  38 C.F.R. § 
4.115a. 

The criteria for urinary tract infection in turn provides 
that poor renal function is to be rated as renal dysfunction.  
Renal dysfunction resulting in constant or recurring albumin 
with hyaline and granular casts or red blood cells; or, 
transient or slight edema or hypertension that is at least 10 
percent disabling under Diagnostic Code 7101, is rated 30 
percent disabling.  38 C.F.R. § 4.115a.

Increased Rating Analysis

In a May 1979 rating decision, the veteran was granted 
service connection for residuals of tender scrotal cysts, 
post excision and assigned a 10 percent rating, effective 
from February 1979.  The veteran filed this claim for an 
increased rating in November 2005.  

Statements from the veteran throughout the claims process 
contend that he experiences constant pain in his testicles 
that hurts when he walks and stands, that wakes him up during 
the night, and that has affected him in physical activities.  
A March 2006 lay statement submitted by Ms. B.H., a friend, 
affirms that the veteran has a lot of scrotal pain, including 
difficulty walking if the pants are too close, and that 
running around causes the pain.  

A May 1997 VA examination report indicated a diagnosis of 
residual scar of left scrotal cyst removal with marked 
tenderness on palpation.  An ultrasound showed slight 
thickening of the right epididymis with right upper pole and 
right lower pole cyst; very small bilateral hydroceles, as 
well as bilateral, post-inflammatory epididymal cysts.  The 
report also indicated the veteran had mild low-grade subacute 
to chronic epididymitis which was the presumed etiology of 
the veteran's scrotal pain which had been noted in his 
clinical history.  

VA treatment records from November 2005 to March 2006 show 
complaints of chronic testicular pain.  An emergency room 
note from November 2005 indicates that the veteran had a 
flare of chronic testicular pain and could not sleep.  He 
indicated he had pain off and on since discharge and has been 
given many diagnoses indicating prostatitis, orchitis, and 
sexually transmitted diseases.  The veteran denied it was a 
venereal or sexually transmitted disease, though.  He stated 
he only took Tylenol for it and refused to take narcotics, as 
one time many years ago he was addicted to them.  The prior 
electronic medical history contained in the note shows 
indications of sexually transmitted diseases, prostatitis, 
and orchitis being previous diagnoses or treated.  The 
examiner gave a diagnosis of testicular pain, probably 
epididymitis, no hernia or testicular torsion.  

The veteran was scheduled for an ultrasound of his scrotum in 
November 2005 and December 2005 to further explore his 
chronic testicular pain, but he cancelled the tests and then 
later did not respond to follow-up regarding same.  

A May 2006 VA examiner noted that the veteran reported 
undergoing surgical excision of a cyst of the right scrotum 
during service in 1972.  The veteran has complained of 
soreness in the testicles for the last sixteen years, but did 
not report current pain in the surgical scar of the right 
scrotum.  Physical examination revealed that the veteran had 
a surgical scar on the right lateral scrotum.  The scar was 
2.5 centimeters long and .2 centimeters wide.  It was 
longitudinal and well healed and stable.  It was not tender 
and had a smooth texture.  The scar was not elevated or 
depressed and not attached to the underlying tissue.  There 
was no area of induration or keloid formation.  The color of 
the scar was the same as that of the surrounding skin and 
there was no breakdown, infection, inflammation or edema in 
any part of the scar.  There was no disfigurement due to the 
scar and no impairment of function due to the scar.  The 
diagnosis was scar of right scrotum resulting from surgical 
excision of a scrotal cyst.  

VA treatment records from May 2006 to July 2007 do not reveal 
any diagnoses, complaints or treatment related to the 
veteran's residuals of post excision scrotal cysts.  

Social Security Administration (SSA) disability records 
received by VA in July 2007 show that veteran's primary 
diagnosis is an adjustment disorder, not otherwise specified 
and the secondary diagnosis is a history of depression.  The 
records associated with his SSA disability application 
indicate a history of testicle pain.  

During his July 2007 DRO hearing, the veteran testified that 
he had two thumbnail-sized lumps on his testicles; they both 
hurt; he could not move around, run or jump and he finds it 
hard to sleep; and he finds it difficult to participate in 
activities with his son.  He testified that he takes Tylenol 
to relieve the pain, but is not currently seeing a doctor, 
because they indicated there is nothing they can do, and the 
pain greatly affects the ability to walk around, go up 
stairs, and perform other daily activities of life. 

In this case, the medical evidence of record of the veteran 
shows no current evidence of muscle hernia or chronic 
epididymo-orchitis; therefore, a rating analysis under 
Diagnostic Codes 5326 or 7525 is not warranted.  While there 
is an indication that the veteran has suffered from subacute 
to chronic epididymitis in the past, there is no current 
medical evidence to document the same.  Further, what is 
before the board is an entitlement for an increased 
evaluation for residuals of tender scrotal cysts, post 
excision.  The Board notes that the veteran is not service 
connected for epididymitis.

The veteran was scheduled for an ultrasound of his scrotum in 
November 2005 and December 2005 to further explore his 
chronic testicular pain, but he cancelled the tests and then 
later did not respond to follow-up regarding same.  
Consequently, evidence that could have been favorable to the 
veteran's claim could not be obtained.  

If a scar is shown to be painful on examination, a 10 percent 
rating (by analogy) under Diagnostic Code 7804 is warranted 
for the veteran's scar.  A 10 percent rating is the maximum 
rating under Diagnostic Code 7804.  38 C.F.R. § 4.118. 

While the veteran has generally contends that the scar is 
tender and painful in various submissions to VA and during 
his September 2007 DRO hearing, his statements and testimony 
are somewhat inconsistent, and are inconsistent with the 
history given to VA examiners.  For example, at the May 2006 
VA examination, the veteran not report current pain in the 
surgical scar of the right scrotum.  The veteran has also 
stated elsewhere that lumps on his testicles are what cause 
the pain, not the scar from his surgery.  The veteran's and 
other lay assertions of frequent scrotal pain are not 
supported by clinical findings.  For example, the May 2006 VA 
clinical findings specifically include that the veteran's 
scar is not tender or painful and does not limit function.  
Notwithstanding the lack of credible evidence of tender or 
painful scar, and the absence of clinical findings to support 
a 10 percent rating based on other skin symptoms or pain 
associated with the service-connected disability, because the 
veteran's 10 percent disability rating is a protected rating, 
the Board will maintain this rating.  

Moreover, even the veteran's complaints of pain, if credible, 
would not result in more than a 10 percent disability rating 
by analogy to a tender scar under Diagnostic Code 7804.  The 
criteria for a rating in excess of 10 percent under 
Diagnostic Codes 7801-7803 and Diagnostic Code 7805 have not 
been met for any period of increased rating claim.  A rating 
higher than 10 percent under Diagnostic Code 7802 is not 
warranted for any period because the veteran's scrotal scar 
does not have an area of 144 inches or more.  A rating under 
Diagnostic Code 7803 is not warranted because the scar is not 
unstable.  The Board notes that, because the veteran's scar 
is not deep and does not limit motion, it could not be rated 
under Diagnostic Code 7801.  Because the clinical findings 
specifically include no indication of limitation of function, 
the criteria for a rating under Diagnostic Code 7805 are not 
met.  The Board finds that the competent evidence shows that 
the 10 percent rating currently in effect for service-connect 
residuals of excision of scrotal cysts is in accordance with 
the Rating Schedule, and the veteran's reports of scrotal 
pain do not meet or more nearly approximate the criteria for 
a higher rating under Diagnostic Codes 5326 or 7525 or 
Diagnostic Codes 7801-7805.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  Although the Board acknowledges the 
veteran's complaints of pain and difficulty associated with 
his residuals of tender scrotal cysts, post excision, the 
record reflects that the veteran has not required frequent 
hospitalizations for his residuals of tender scrotal cysts, 
post excision, and that the manifestations of the disability 
are not in excess of those contemplated by the schedular 
criteria.  Further, there is no credible suggestion in the 
record that it has interfered with his employment.  In sum, 
there is no indication in the record that the average 
industrial impairment from the disability would be in excess 
of that contemplated by the assigned 10 percent evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Duties to Notify and to Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159 was recently amended, effective May 30, 
2008, as to applications for benefits pending before VA or 
filed thereafter, to eliminate the requirement that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23353 (April 30, 2008). 

The veteran was provided notice of his and VA's respective 
responsibilities, and of the evidence needed for assignment 
of a higher disability evaluation for the veteran's service-
connected disability by a letter in March 2006.  The August 
2007 statement of the case explained what specific regulatory 
provisions govern his residuals of tender scrotal cysts, post 
excision and why the increased rating claim remained denied.  

A separate March 2006 letter informed the veteran that he had 
to provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability, that if an increase in disability was found, a 
disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Board finds that even if there was any deficiency in 
providing notice required by Vazquez-Flores, the veteran is 
not prejudiced in this matter.  In the rating decision and 
statement of the case, the veteran was given the diagnostic 
codes and rating criteria to rate his service-connected 
residuals of status post excision of scrotal cysts.  The 
veteran described how the disability has impacted his daily 
activities in his September 2007 substantive appeal, as well 
as in March 2006 letters submitted to VA, including a lay 
statement from a friend.  In addition, the veteran commented 
on the effect of his disability on playing with his son 
during his July 2007 DRO hearing.  Consequently, it is 
demonstrated that he had actual notice of the specific rating 
criteria for the disability, and why a higher rating had not 
been assigned, as well as an opportunity to present evidence 
and argument to support a higher rating.  The Board concludes 
that VA has met its duty to notify the veteran concerning his 
increased rating claim.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board also concludes that VA has met its duty to assist the 
veteran in developing the evidence to support his claim.  The 
record contains his service treatment records, as well as VA 
treatment records.  The veteran was also given a VA 
examination in connection with the claim.  The veteran was 
scheduled for an ultrasound of his scrotum in November 2005 
and December 2005 to further explore his chronic testicular 
pain, but he cancelled the tests and then later did not 
respond to follow-up regarding same.  While VA is obligated 
to assist a claimant in the development of a claim, there is 
no duty on the VA to prove the claim.    The duty to assist 
is not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  

VA obtained the veteran's SSA disability records.  The 
veteran testified before a DRO.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  Neither the veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the veteran's claim.  



In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice, and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An increased evaluation in excess of 10 percent for service-
connected residuals of status post excision of scrotal cysts 
is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


